Case 1:17-cv-11653-ADB Document 98 Filed 08/20/21 Page 1 of 9

UNITED STATED DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 1:17-CV-11653-ADB

 

JOHN DOE] and JANE DOE1, on behalf of
their minor child B.G., JOHN DOE2
AND JANE DOE2, on behalf of their minor
minor child, A.R., JOHN DOE3 and JANE
DOE3, on behalf of their minor children
S.M. and W.M. , JOHN DOE4 and JANE
DOE4, on behalf of their minor child, J.K.,
JOHN DOES and JANE DOES, on behalf
of their minor child J.M.,

Plaintiffs,
Vv.
CITY OF BOSTON, BOSTON PUBLIC

SCHOOLS,
Defendants.

Nem” ee Ne Name! Name Ne ema” Nene! Seer mee! eee Nee” Nee Nee” Nope! Same!” Smet” Sue” name! Smet” Se”

 

ASSENTED-TO MOTION FOR COURT APPROVAL OF SETTLEMENT FOR MINOR
PLAINTIFFS

Now come the plaintiffs, with the assent of the defendants, in the above-entitle action and
request that this Court approve the settlement agreement reached by the parties in accordance
with M.G.L. Ch. 231, § 140C %, Attached as Exhibit A are the settlement summaries for each of
these plaintiffs. In support of this motion, the Parties assert that:

1, The Plaintiffs’ claims arise from the alleged sexual and physical assaults, threats
and harassment perpetrated by a minor student on his peers at the Mission Hill K-8 School

(“Mission Hill”) over a span of September 2014 through November 2016.
Case 1:17-cv-11653-ADB Document 98 Filed 08/20/21 Page 2 of 9

2. The parties successfully mediated the dispute with Chief Magistrate Judge
Kelley for a total amount of six hundred fifty thousand dollars ($650,000). The parties agreed to
have Chief Magistrate Judge Kelley allocate the total settlement among the plaintiffs. The
interested parties agree that the proposed settlement is a fair and reasonable resolution of this
disputed liability and injury claim and settlement of this matter is in the plaintiffs’ best interest.
THEREFORE, the plaintiffs, with the assent of the defendants, request that this Court
approve the settlement which is in the best interest of the incapacitated Plaintiffs.

Respectfully submitted,

Plaintiffs, Assented to:
Defendants,

CITY OF BOSTON & BOSTON PUBLIC

 

SCHOOLS
JOHN DOE1, JANE DOE1, B.G., JOHN DOE2,
JANE DOE2, A.R, JOHN DOE3, JANE DOE3,
S.M., and W.M., JOHN DOF4, JANE DOE4, J.K.,
JOHN DOES, JANE DOES AND J.M
By their attorneys, By its attorney,
/s/ Daniel TS. Heffernan /s/ Erika P. Reis
Daniel T.S. Heffernan, BBO# 550794 Erika P, Reis, BBO# 669930
Kotin, Crabtree & Strong, LLP City of Boston Law Department, Room 615
One Bowdoin Square One City Hall Plaza
Boston, MA 02114 Boston, MA 02201
p: (617) 227-7031 p: 617-635-4031
f: (617) 367-2988 erika.reis(@boston.gov

dheffernan@keslegal.com

Dated: August 20, 2021
Case 1:17-cv-11653-ADB Document 98 Filed 08/20/21 Page 3 of 9

EXHIBIT A

SETTLEMENT SUMMARIES FOR INDIVIDUAL PLAINTIFES
Case 1:17-cv-11653-ADB Document 98 Filed 08/20/21 Page 4 of 9

B.G.

One hundred and thirty-five thousand dollars ($135,000.00), with attorney’s fees in the amount
of forty-five thousand dollars ($45,000), litigation expenses of one thousand, four hundred
seventy-two dollars and thirty-three cents ($1,472.33) with a net amount recovered on behalf of
B.G. in the sum of eighty-cight thousand, five hundred twenty-seven dollars and sixty-seven

cents ($88,527.67).
Case 1:17-cv-11653-ADB Document 98 Filed 08/20/21 Page 5 of 9

A,R.

One hundred and thirty-five thousand dollars ($135,000.00), with attorney’s fees in the amount
of forty-five thousand dollars ($45,000), litigation expenses of one thousand, four hundred
seventy-two dollars and thirty-three cents ($1,472.33) with a net amount recovered on behalf of
A.R.. in the sum of eighty-eight thousand, five hundred twenty-seven dollars and sixty-seven

cents ($88,527.67).
Case 1:17-cv-11653-ADB Document 98 Filed 08/20/21 Page 6 of 9

S.M.
Seventy-five thousand dollars ($75,000), with attorney’s fees in the amount of twenty-five
thousand dollars ($25,000), litigation expenses of cight hundred seventeen dollars and ninety-six

cents ($817.96) with a net amount recovered on behalf of S.M. of the sum of forty-nine

thousand, one hundred eighty-two dollars and four cents ($49,182.04).
Case 1:17-cv-11653-ADB Document 98 Filed 08/20/21 Page 7 of 9

W.M.

Eighty-five thousand dollars ($85,000), with attorney’s fees in the amount of twenty-eight
thousand, three hundred thirty-three thousand dollars and thirty-three cents ($28,333.33),
litigation expenses of nine hundred twenty-seven dollars and two cents ($927.02) with a net
amount recovered on behalf of W.M. of the sum of fifty-five thousand, seven hundred thirty-nine

dollars and sixty-five cents ($55,739.65).
Case 1:17-cv-11653-ADB Document 98 Filed 08/20/21 Page 8 of 9

LK.
One hundred twenty thousand dollars ($120,000), with attorney’s fees in the amount of forty
thousand dollars ($40,000), litigation expenses of one thousand, three hundred eight dollars and
seventy-three cents ($1,308.73), with a net amount recovered on behalf of J.K. of the sum of

seventy-eight thousand, six hundred ninety-one dollars and twenty-seven cents ($78,691.27).
Case 1:17-cv-11653-ADB Document 98 Filed 08/20/21 Page 9 of 9

J.M.
One hundred thousand dollars, with attorney’s fees in the amount of thirty-three thousand, three
hundred thirty-three dollars and thirty-three cents ($33,333.33), litigation expenses of one
thousand, ninety dollars and sixty-one cents ($1,090.61), with a net amount recovered on behalf
of J.M. of the sum of sixty-five thousand, five hundred seventy-six dollars and five cents

($65,576.05).
